83201DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/10/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 8 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by KOJIMA (JP 5432651, hereinafter KOJIMA).

Regarding to claim 1, KOJIMA discloses a test and measurement probe system (fig. 1), comprising: 
an input (fig. 1 shows voltage detection 13) to receive an input signal (fig. 1[L1]), the input signal including a direct current (DC) component and an alternating current (AC) component (paragraph 0003 discloses the signal included DC and AC components); 
an extractor circuit (fig. 1[14b] as extractor circuit) configured to receive the input signal (fig. 1[L1]) and to separate the AC component (fig. 1[s6]) and the DC component from the input signal (fig. 1[s5]); 
a first output to output the AC component to the test and measurement instrument (fig. 1[s6] to 14e); and 
a second output to output the DC component to the test and measurement instrument (fig. 1[s5] to 14c). 

Regarding to claim 2, KOJIMA discloses the test and measurement probe system of claim 1, further comprising an analog-to-digital converter to receive the DC component and convert the DC component to a digitized DC component, wherein the second output is configured to output the digitized DC component (paragraph 0021 discloses the voltage detection unit 13 converts the input voltage applied to the power line L1 into a digital value which indicates that there is an ADC). 

Regarding to claim 3, KOJIMA discloses the test and measurement probe system of claim 1, further comprising a buffer (fig. 1 shows 14b considered as a buffer), the buffer configured to receive the DC component (fig. 1 shows 14b receive  and output the DC component through the second output (fig. 1 shows 14b outputting s5). 

Regarding to claim 4, KOJIMA discloses the test and measurement probe system of claim 1, wherein the extractor circuit is a DC rejection circuit configured to receive the input signal and output the DC component (fig. 1 shows 14b as a DC rejection circuit receiving input signal s2 and output DC component s5). 

Regarding to claim 6, KOJIMA discloses the test and measurement probe system of claim 1, wherein the extractor circuit includes an AC coupling circuit (fig. 1 shows 14b AC coupling circuit which outputs AC signal s6). 

Regarding to claim 8, KOJIMA discloses the test and measurement probe system of claim 1, wherein the first output (fig. 1[s6]) is connected to a first channel of the test and measurement instrument (fig. 1[14e]) and the second output (fig. 1[s5]) is connected to a second channel of the test and measurement instrument (fig. 1[14c]) different from the first channel (fig. 1[14e and c are different channels]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOJIMA as applied to claims 4 and 1 respectively above, and further in view of Reichel et al. (US 20100277190, hereinafter Reichel).

Regarding to claim 5, KOJIMA discloses the test and measurement probe system of claim 4, except wherein the DC component is a feedback signal which is fed back to the input signal to separate the AC component. 
Fig. 2 of Reichel discloses the DC path included a feedback signal from output of 46 to the input signal of the broadband path.
Therefore, at the time before the effective filing date, it would be obvious to incorporate the teaching of Reichel into KOJIMA in order to reduce of interference and measurement inaccuracies in DC-voltage test signals is possible.

Regarding to claim 7, KOJIMA discloses the test and measurement probe system of claim 1, except wherein the input signal includes a differential signal. 
Reichel discloses the input signal included a differential signal (paragraph 0026 and fig. 4).
Therefore, at the time before the effective filing date, it would be obvious to measure electrical signal included a differential signal as matter of intended use.

Regarding to claim 9, KOJIMA discloses the test and measurement probe system of claim 1, except further comprising an isolation device to receive the DC component and output an isolated DC component to the second output. 
Reichel discloses the input signal included a DC and broadband components where the DC path is isolated from the broadband band path by isolation device.
Therefore, at the time before the effective filing date, it would be obvious to incorporate the teaching of Reichel into KOJIMA in order to reduce of interference and measurement inaccuracies in DC-voltage test signals is possible.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOJIMA as applied to claim 1 above, and further in view of Moriyasu (US 5034698, hereinafter Moriyasu).

Regarding to claim 10, KOJIMA discloses the test and measurement probe system of claim 1, except wherein the second output is connected to a digital multimeter input of the test and measurement instrument. 
KOJIMA discloses the measurement circuit connected to a display unit instead of a digital multimeter.
 Moriyasu discloses a measurement circuit connected to a DMM.
Therefore, at the time before the effective filing date, it would be obvious to connect the output of measurement probe system to a DMM as a matter of intended use.

Claims 11-12, 15-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOJIMA, and further in view of Peschke (US 20180372779 hereinafter Peschke)

Regarding to claim 11, KOJIMA discloses a method, comprising: 
receiving an input signal (fig. 1 shows voltage detection 13 from L1), the input signal including a low frequency (LF) component and an alternating current (AC) component (paragraph 0003 discloses the signal included DC and AC components); 
extracting the LF component from the input signal (fig. 1[14b] extract DC component from s2); 
extracting the AC component from the input signal (fig. 1[14b] extract AC component from s2); 
transmitting the AC component to a test and measurement instrument through a first output (fig. 1[s6] to 14e); and 
transmitting the LF component to the test and measurement instrument through a second output (fig. 1[s5] to 14c). 
However KOJIMA discloses the input signal including DC and AC components instead of LF and AC components.
Abstract of Peschke discloses measurement input circuit for a measurement device for measuring an electric signal in a device under test comprises a signal input that receives the electronic signal from the device under test. Paragraph 18 disclose the input signal is DC or low frequency and AC.


Regarding to claim 12, KOJIMA in view of Peschke discloses the method of claim 11, further comprising converting the LF component to a digitized LF component, wherein transmitting the LF component includes transmitting the digitized LF component (paragraph 0021 discloses the voltage detection unit 13 converts the input voltage applied to the power line L1 into a digital). 

Regarding to claim 15, KOJIMA in view of Peschke discloses the method of claim 11, wherein extracting the LF component (s5) from the input signal (s2) and extracting the AC component (s6) from the input signal (s2) includes extracting the LF component and the AC component through a direct current rejection circuit by adding the LF component to the input signal to extract the AC component (fig. 1 of KOJIMA shows 14b as a DC rejection circuit receiving input signal s2 and output DC component s5 and AC component s6). 

Regarding to claim 16, KOJIMA in view of Peschke discloses the method of claim 11, wherein extracting the LF component from the input signal and extracting the AC component from the input signal includes extracting the LF component and the AC component through an AC coupling circuit (fig. 1 of KOJIMA shows 14b AC coupling circuit which outputs AC signal s6. Fig. 1-2, 5 of . 

Regarding to claim 18, KOJIMA in view of Peschke discloses the method of claim 11, wherein transmitting the AC component (fig. 1[s6]) to the test and measurement instrument (fig. 1[14e]) through the first output includes transmitting the AC component to a first channel of a test and measurement instrument; and wherein transmitting the LF component (fig. 1[s5]) to the test and measurement instrument (fig. 1[14c]) through a second output includes transmitting the LF component to a second channel of the test and measurement instrument different from the first channel (fig. 1[14e and c are different channels]). 

Regarding to claim 20, KOJIMA in view of Peschke discloses the method of claim 11, further comprising displaying the AC component and the LF component of the input signal simultaneously (KOJIMA discloses the measurement circuit connected to a display unit 16).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOJIMA in view of Peschke as applied to claim 11 above, and further in view of Moriyasu.

Regarding to claim 13, KOJIMA in view of Peschke discloses the method of claim 11, further comprising transmitting the LF component to a digital multimeter input of the test and measurement instrument (Peschke discloses the signal transmit to the oscilloscope). 
However KOJIMA in view of Peschke does not disclose transmitting the LF component to a digital multimeter input of the test and measurement instrument.
Moriyasu discloses a measurement circuit connected to a DMM.
Therefore, at the time before the effective filing date, it would be obvious to connect the output of measurement probe system to a DMM as a matter of intended use.

Claims 14, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOJIMA in view of Peschke as applied to claim 11 above, and further in view of Reichel.

Regarding to claim 14, KOJIMA in view of Peschke discloses the method of claim 11, except further comprising buffering the LF component to delay the transmission of the LF component through the second output. 
Reichel discloses a buffer fig. 2[16] for buffering the DC component through the DC output.
Therefore, at the time before the effective filing date, it would be obvious to incorporate the teaching of Reichel into KOJIMA in view of Peschke in order to reduce of interference and measurement inaccuracies in DC-voltage test signals is possible.
 
Regarding to claim 17, KOJIMA in view of Peschke discloses the method of claim 11, except wherein the second output is a communication interface. 
Reichel discloses measuring device can transfer the measured results of the DC-voltage signal via a standardized interface (paragraphs 0026, 35, 37).
Therefore, at the time before the effective filing date, it would be obvious to have the DC output being a communication interface in order to reduce of interference and measurement inaccuracies in DC-voltage test signals is possible.

Regarding to claim 19, KOJIMA in view of Peschke discloses the method of claim 11, except further comprising isolating the LF component prior to transmitting the LF component. 
Reichel discloses the input signal included a DC and broadband components where the DC path is isolated from the broadband band path by isolation device.
Therefore, at the time before the effective filing date, it would be obvious to incorporate the teaching of Reichel into KOJIMA in order to reduce of interference and measurement inaccuracies in DC-voltage test signals is possible.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SON T LE/Primary Examiner, Art Unit 2863